Title: To Alexander Hamilton from Edmund Randolph, 5 January 1795
From: Randolph, Edmund
To: Hamilton, Alexander


Sir
Department of State, January 5th 1795.
I called at your Office on Saturday, to confer with you on the subject of this letter, but I was not so fortunate as to meet you.
By the last letters from our Minister Resident at Lisbon, it seems probable, as I took the liberty of intimating to you some days ago, that he is employed in negotiating a peace and ransom with the Dey of Algiers. If the circumstances of Holland should according to any advices which you may have received render a failure of the Loan projected there probable, shall I beg the favor of you to turn your attention to some other mode, which may be executed as quickly as possible? I will co-operate if it be necessary in any plan, which you may find warranted by the Law. One thing perhaps deserves to be noted, that the species of money, required for this exigency is Piastres.
I have the honor to be, Sir, &c:

Edm: Randolph.

